DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 9, 2020 and July 14, 2020 have been considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, line 1, before “fifth lens unit”, “the” should be deleted and “a” inserted in order to provide proper antecedent basis for the fifth lens group.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the and {emphasis added} at least one negative lens in the fourth lens unit satisfy the conditional expression 60 < νd < 100; -0.00047 x νd + 0.5666 < θgF < -0.00047 x νd + 0.5966; and -0.00274 x νd + 0.7144 < θgF, as defined and claimed in independent claims 1 and 13.

Conclusion
This application is in condition for allowance except for the following formal matters: 
In claim 7, line 1, before “fifth lens unit”, “the” should be deleted and “a” inserted in order to provide proper antecedent basis for the fifth lens group.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Ikeda et al (U.S. Patent Publication 2016/0091697), Amano et al (U.S. Patent Publication 2018/0335604) and Noda (U.S. Patent Publication 2019/0187409) all teach zoom lens systems comprising a first lens group, a second lens group, a third lens group, a fourth lens group and a rear lens group comprising a plurality of lens groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
29 July 2021